DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “antenna;” in line 14.
In claim 5, --and-- should be added after “thermometer;” in line 14.
Claims 2-4 and 6-15 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0377490 to Nivala et al [hereinafter Nivala] in view of U.S. Patent Application Publication 2008/0259995 to Kuhn.
Nivala discloses a thermometer for monitoring food temperatures during a cooking process, comprising:
a first portion, comprising:

a circuit board configured to be electrically connected to the battery, and comprising at least one thermal sensor and a processing unit; wherein the thermal sensor is configured to measure the food temperatures, and the processing unit 1s electrically connected to the thermal sensor; and
a second portion, comprising an antenna; wherein the second portion is connected to the first portion, and the antenna is electrically connected to the processing unit of the circuit board;
wherein the processing unit is configured to convert the food temperatures measured by the thermal sensor to thermometer data and wirelessly transmit the thermometer data via the antenna; and
wherein the second portion further comprises a two-layer shell.
Nivala does not explicitly disclose that the shell forms a moisture barrier to prevent water from entering the waterproof thermometer.
However, Kuhn discloses a waterproof thermometer (figure 3) for monitoring food temperatures during a cooking process, the thermometer comprising a first portion (20) and a second portion (22), wherein the second portion (22) comprises a two-layer shell (28) that forms a moisture barrier (liquid-tight) to prevent water from entering the thermometer (paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shell of Niyala such that it forms a moisture barrier, as suggested by Kuhn, in order to prevent water from entering the waterproof thermometer.


Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A waterproof thermometer for monitoring food temperatures during a cooking process, comprising a second insulating part, configured to be connected to the first conductive part, located in the second portion, and further arranged to surround the first insulating part; and a second conductive part, configured to be electrically connected to the circuit board, located in the second portion, and further connected to the first insulating part and the second insulating part; wherein the first insulating part and the second insulating part form the two-layer shell of the second portion (claim 2); and a second insulating part, configured to be connected to the first conductive part and surrounding the first insulating part; and a second conductive part, configured to be electrically connected to the circuit board, and further connected to the first insulating part and the second insulating part; wherein the first conductive part, the first insulating part, and the second conductive part form a first hermetic shell of the waterproof thermometer; wherein the first conductive part, the second insulating part, and the second conductive part form a second hermetic shell of the waterproof thermometer (claim 5).


Conclusion
The prior art made of record made by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a waterproof wireless thermometer, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/24/22